Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION

1.	Applicant's response filed April 13, 2022 is acknowledged.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10, 11, and 13-18, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for reasons of record.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 10, 11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al. (US 2009/0306740) in view of Buhlmann (Direct Saliva Melatonin ELISA. Buhlmann Laboratories AG (12/2012)) and in further view of Goad et al. (US 2019/0003957) for reasons of record.
5.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al. (US 2009/0306740) in view of Buhlmann (Direct Saliva Melatonin ELISA. Buhlmann Laboratories AG (12/2012)) and in further view of Goad et al. (US 2019/0003957) as applied to claim 10 above, and in further view of Danilenko et al. (The hockey-stick method to estimate evening dim light melatonin onset (DLMO) in humans. Chronobiology International 31 (3): 349-355 (2014)) for reasons of record.
  
Response to Arguments
6.	Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. 
	A) Applicant argues that US 2019/0302134 which is the published application states at paragraph [0018] that “an analyzer 12 is configured to detect melatonin levels in the biological sample 8 with an immunoassay” and as such, the specification unquestionably establishes the issue and contends that the rejection should be considered and withdrawn.
	Applicant’s argument is not persuasive because claim 10 recites, “a melatonin analyzer configured to receive a first biological sample from the subject.” The provision of 35 USC § 112 (b) is for “The specification to conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. Accordingly, it is noted that such feature upon which applicant relies is not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As recited in claim 16, only the cartridge component of the melatonin analyzer is configured to receive the biological sample.

	B) Applicant argues that Examiner’s rejection of claim 10 states “it is unclear how the temperature configures to differentially generate an output signal” and “it is unclear how a temperature sensor is configured to generate signal representative of the temperature of the entire analyzer” that the rejections should be removed because there are no such recitations in claim 10.
	Applicant’s argument is not on point because the rejection is on the basis of claim 10 reciting, “a temperature sensor configured to generate one or more output signals representative of a temperature of … the melatonin analyzer and the immunoassay;” hence, claim 10 is unclear because the specification [0005, 0006, 0022, 0036] does not appear to provide adequate description of the encompassed embodiment so as to provide guidance on how to interpret Applicant’s claimed invention in light of the specification.       

C) With respect to Applicant’s consonant arguments about the rejection regarding the claimed “controller” and “the temperature of … the melatonin analyzer and the immunoassay” in claim 10; same analogous comments and problems in B) above regarding the “temperature sensor” applies to the controller in relation to the temperature of the melatonin analyzer and the immunoassay. Applicant’s argument is not on point and claim 10 is unclear because the specification does not appear to provide adequate description of the encompassed embodiment so as to provide guidance on how to interpret Applicant’s claimed invention in light of the specification.

D) Applicant argues that the recitation of “temperature range below room temperature” is not sufficient so as to be rendered indefinite under the provisions of 35 USC 112(b) just because it is broadly characterized.
Applicant’s argument is not persuasive because “below” is a subjective term lacking a comparative basis for defining its metes and bounds.  Additionally, there is no “temperature range” recited; only that the temperature range resides below room temperature.  Accordingly, “below room temperature” (i.e. less than 21 ºC) encompasses an undefined open-ended temperature unit range that is below room temperature, which renders the claim indefinite. MPEP 2173.05. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

E) Applicant reiterates without disagreement the Examiner’s rejection of “wherein the immunoassay is a melatonin antibody” in claim 16; but alleges that Examiner has provided “no conclusive evidence whatsoever that one cannot be other and Examiner is thus required to provide some compelling evidence and make that of record in the instant application in order to support the rejection.”
In response, Examiner points to Applicant’s own disclosure at paragraph [0018] for conclusory and compelling evidence using their very own words and teaching readily made on record, that one “immunoassay” i,e, process, cannot be the other “melatonin antibody” i,e, product.  Paragraph [0018] of Applicant’s disclosure provides “A melatonin immunoassay is any method for detecting a melatonin by using an antibody reactive with melatonin.”  
Should Applicant continue to traverse on the ground that such evidentiary showing is not conclusory, compelling or commensurate in scope with the claimed invention in support of the rejection; then it is deemed that the subject matter in claim 16 lacks antecedent basis in the specification and Applicant is required to therefore cancel the claim. Moreover, the specification is deemed to lack literal and adequate descriptive support of the subject matter claimed.
Further responsive to Applicant’s contention that Examiner is required to provide some compelling evidence outside of their own disclosure; Applicant is advised that the Office does not have the facilities and therefore is not required to provide compelling evidence in that nature to be made on record, and that the burden is on Applicant to prove their invention “the immunoassay” being “a melatonin antibody” as being clear and further point to the specification where the subject matter of “immunoassay” and “antibody” are adequately described and supported as interchangeable embodiments of each other. 

	F) Applicant argues that the combination of Heruth, Buhlmann, and Goad does not render obvious Applicant’s claimed invention with respect to the “temperature range” in claim 10.  Applicant contends that a temperature of 13.4 ºC is “not a range” as recited in claim 10.
	In response, the teaching of Goad reads on Applicant’s claimed invention because there is no “temperature range” recited in claim 10; only that the unrecited temperature range resides below room temperature which encompasses undefined open-ended temperature units that are below room temperature.  Goad, indeed, specifically teaches a cooling system configured by a controller to reduce the temperature of a biosensor.	
Components of a system comprising identical structures and their properties are inseparable. Therefore, if the combined prior art teaches and/or suggests the structures of the system, as claimed and disclosed: controller, temperature sensor, and cooling system, the corresponding configurable properties Applicant discloses and/or claims are necessarily present.  When the USPTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01.
	It is also proper for purposes of the obviousness rejection to interpret "melatonin analyzer, temperature sensor, controller" as encompassing those taught by the combined prior art because unpatented claims are given the broadest reasonable interpretation consistent with the specification.

7.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        
April 27, 2022